
	

114 HR 4529 IH: Social Security Parent Penalty Repeal Act
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4529
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2016
			Mr. Murphy of Florida introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to provide for an annual increase in the contribution
			 and benefit base, to exclude a certain number of childcare years from the
			 benefit computation formula, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Social Security Parent Penalty Repeal Act. 2.Annual increase in contribution and benefit base (a)Annual increaseSection 230(a) of the Social Security Act (42 U.S.C. 430(a)) is amended to read as follows:
				
 (a)The Commissioner shall determine and publish in the Federal Register on or before November 1 of each calendar year the contribution and benefit base determined under subsection (b) which shall be effective with respect to remuneration paid after such calendar year and taxable years beginning after such calendar year..
 (b)Rate of annual increaseSection 230(b) of such Act (42 U.S.C. 430(b)) is amended to read as follows:  (b) (1)The amount of such contribution and benefit base determined under this subsection shall be the product of the contribution and benefit base in effect in the year in which the determination is made multiplied by the larger of—
 (A)1, plus the percentage that is equal to twice the annual national average wage increase; or (B)1.03,
							with such product, if not a multiple of $300, being rounded to the next higher multiple of $300
			 where such product is a multiple of $150 but not of $300 and to the
 nearest multiple of $300 in any other case.(2)For purposes of this subsection, the term annual national average wage increase means the quotient (expressed as a percentage) of— (A)the amount by which the national average wage index (as defined in section 209(k)(1)) for the calendar year before the calendar year in which the determination under subsection (a) is made exceeds the national average wage index (as so defined) for the calendar year that is 2 years before the calendar year in which such determination is made, divided by
 (B)the national average wage index (as so defined) for the calendar year that is 2 years before the calendar year in which such determination is made..
 (c)Conforming and technical amendmentsSection 230 of such Act (42 U.S.C. 430), as amended by subsections (a) and (b), is further amended— (1)by striking subsection (c);
 (2)by redesignating subsection (d) as subsection (c); and (3)in subsection (c) (as redesignated by paragraph (2)), by striking Public Law 93–406 and inserting the Employee Retirement Income Security Act of 1974.
 (d)Effective dateThe amendments made by this section shall apply with respect to renumeration paid, and taxable years beginning, after calendar year 2016.
			3.Exclusion of certain childcare years from benefit computation formula
 (a)In generalSection 215(b)(2) of the Social Security Act (42 U.S.C. 415(b)(2)) is amended— (1)in subparagraph (A), by striking The number and inserting Subject to subparagraph (C), the number; and
 (2)by adding at the end the following:  (C) (i)The number of an individual’s benefit computation years determined under subparagraph (A) shall be further reduced (after application of the reduction under such subparagraph) by the number of childcare years of the individual (not exceeding 5), except that not more than 2 years may be determined to be a childcare year on the basis of the individual’s status as a primary caregiver for the same child.
 (ii)For purposes of this subparagraph, the term childcare year means, with respect to an individual, an elapsed year of the individual— (I)during which the individual is the primary caregiver for a child under 6 years of age; and
 (II)for which the total of the individual's wages and self-employment income is $0.. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to the computation or recomputation of a primary insurance amount after calendar year 2016.
			
